DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 depends on claim 24. Correction is required.
Allowable Subject Matter
Claims 1-23 and 25-45 are allowed.
Claim 24 would be allowable if rewritten to overcome the rejection(s) 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Referring to claim 1: 

Woodgate does not teach wherein the LEDs are arranged to output light rearwardly; wherein the optical elements are rearwardly of the light emitting diodes; wherein the waveguide has a transmissive surface and a reflective surface that is arranged rearwardly of the transmissive surface; reflective light extraction facets arranged to reflect light that is guided 
Holman (US20060152931A1) teaches an illumination apparatus for providing illumination over a predetermined area (para (0159]- Light from this output screen then provides the required even field of featureless back illumination), the illumination apparatus comprising: an array of sub-arrays (1) of light emitting diodes (70) arrayed across the predetermined area (para [0158]-[0159]- a stack of light directing layers disposed above a plane of separated emitters arranged either as an array of parallel stripes or as a two-dimensional array of bounded emitting regions such that a directed output beam of even uniformity is created as if from a continuous emitter of area equal to that to the output aperture; para [0187]- a light emitting device such as an LED (or OLED) 70), arranged to output light rearwardly (Fig. 2; para [0164]- the single light source 1, which as above emits light from its entire internal surface, in both forward and rearward directions); and an array of optical elements (7) arrayed across the predetermined area, rearwardly of the light emitting diodes (1) (Fig. 2; para [0165]- Virtually identical emitting patterns 24 are produced on the outermost light scattering surfaces 34 of light source 1, and it is these light patterns that are displaced as virtual images 26 and 27 by the prism sheets 7, governed by their apex angles 8 and their relative heights (G1) 18 above the object planes 34. In this two-sided structure, any light reflected back towards light source 1 by the upper prism sheet 7 is either re­scattered by the upper side of light source 1 or transmits through light source 1 and becomes a part of the light emitted by the lower side of light source 1 ).

Woodgate et al. (US20170139114A1), hereinafter Woodgate 114 teaches an illumination apparatus for providing illumination over a predetermined area (para (0156]- FIG. 1A illustrates a front view in the xy plane of a directional backlight of a directional display device), the illumination apparatus comprising: an array of light emitting diodes arrayed across the predetermined area (para (0156]- an illuminator array 15 which may be used to illuminate a stepped waveguide 1. llluminator array 15 includes illuminator elements 15a through illuminator element 15n), a reflective light input structure arranged to reflect light received from the light emitting diodes in directions in which the light reflected thereby is guided within the waveguide by total internal reflection at the transmissive surface (para [0038]- wherein the first guide surface is arranged to guide light by total internal reflection and the second guide surface has a stepped shape comprising a plurality of extraction facets oriented to reflect input 
Woodgate 114 does not teach an array of sub-arrays; the light emitting diodes of each sub-array being formed on a respective monolithic layer of semiconductor material and arranged to output light rearwardly; and an array of optical elements arrayed across the predetermined area, rearwardly of the light emitting diodes, each optical element being aligned with a respective sub-array of light emitting diodes, and each optical element comprising a waveguide having a transmissive surface and a reflective surface that is arranged rearwardly of the transmissive surface to receive light from the respective sub-array of light emitting diodes through the transmissive surface; 
wherein the reflective light input structure is arranged to reflect light received from the respective sub-array of light emitting diodes. 
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone in in combination, teaches or fairly suggests wherein the waveguide has a transmissive surface and a reflective surface that is arranged 

Referring to claim 45: 
Woodgate teaches an illumination apparatus for providing illumination over a predetermined area (para [0207]- It would be desirable to provide a switchable illumination apparatus for display, display backlighting or for domestic or professional environmental lighting. Environmental lighting may include illumination of a room, office, building, scene, street, equipment, or other illumination environment), the illumination apparatus comprising: a transmissive support substrate (52) (Fig. 1B; para [0211]-The first and second pluralities of LEDs 3, 103 are arranged on a common substrate 52. Backlight illumination apparatus 110 may comprise first substrate 52 on which a first array of light emitting diodes (LEDs) 3 and second array of light emitting diodes (LEDs 103) is formed); an array of sub-arrays (3, 103) of light emitting diodes supported by the transmissive support substrate on the rear side thereof and arrayed across the predetermined area (Fig. 1B; para [0211]-The first and second pluralities of LEDs 3, 103 are arranged on a common substrate 52. Backlight illumination apparatus 110 may comprise first substrate 52 on which a first array of light emitting diodes (LEDs) 3 and second array of light emitting diodes (LEDs 103) is formed), the light emitting diodes of each sub-array being formed on a respective monolithic layer of semiconductor material (para [0081]-The micro-LEDs may be inorganic micro-LEDs from a monolithic substrate); an array of optical elements arrayed across the predetermined area, each optical element being aligned with a respective sub-array of light emitting diodes (para (0040]- Advantageously a support substrate 
Woodgate does not teach wherein the light emitting diodes are arranged to output light rearwardly wherein the array of optical elements is positioned rearwardly of the light emitting 
reflective light extraction facets arranged to reflect light that is guided within the waveguide in directions in which the light reflected thereby is output from the waveguide through the transmissive surface. 
Holman teaches an illumination apparatus for providing illumination over a predetermined area (para [0159)- Light from this output screen then provides the required even field of featureless back illumination), the illumination apparatus comprising: an array of sub-arrays (1) of light emitting diodes supported by the transmissive support substrate on the rear side thereof and arrayed across the predetermined area (para (0158)- a stack of light directing layers disposed above a plane of separated emitters arranged either as an array of parallel stripes or as a two-dimensional array of bounded emitting regions such that a directed output beam of even uniformity is created as if from a continuous emitter of area equal to that to the output aperture; para [0187)- a light emitting device such as an LED (or OLEO) 70), and arranged to output light rearwardly (Fig. 2; para [0164)- the single light source 1, which as above emits light from its entire internal surface, in both forward and rearward directions); an array of optical elements (7) arrayed across the predetermined area, rearwardly of the light emitting diodes (1) (Fig. 2; para (0165)- Virtually identical emitting patterns 24 are produced on 
Holman does not teach a transmissive support substrate; the light emitting diodes of each sub-array being formed on a respective monolithic layer of semiconductor material; and each optical element comprising a rear layer having a transmissive surface and a reflective surface that is arranged rearwardly of the transmissive surface to receive light from the respective sub-array of light emitting diodes through the transmissive surface; and a transmissive material arranged between the transmissive support substrate and the transmissive surfaces of the optical elements, wherein the rear layers, the transmissive material and the transmissive support substrate have matched refractive indices, and the reflective surface of each optical element comprises: a reflective light input structure arranged to reflect light received from the respective sub-array of light emitting diodes in directions in which the light reflected thereby is guided within a waveguide formed by the rear layer, the transmissive material and the transmissive support substrate by total internal reflection at the front surface of the transmissive support substrate; and reflective light extraction facets arranged to reflect light that is guided within the waveguide in directions in which the light reflected thereby is output from the waveguide through the transmissive surface.

Woodgate 114 teaches an illumination apparatus for providing illumination over a predetermined area (para [0156]- FIG. 1A illustrates a front view in the xy plane of a directional backlight of a directional display device)., the illumination apparatus comprising: an array of sub-arrays of light emitting diodes supported by the transmissive support substrate on the rear side thereof and arrayed across the predetermined area (para [0156]- an illuminator array 15 which may be used to illuminate a stepped waveguide 1. llluminator array 15 includes illuminator elements 15a through illuminator element 15n); a reflective light input structure arranged to reflect light received from the respective sub­array of light emitting diodes in directions in which the light reflected thereby is guided within a waveguide formed by the rear layer, the transmissive material and the transmissive support substrate by total internal reflection at the front surface of the transmissive support substrate (para [0038)- wherein the first guide surface is arranged to guide light by total internal reflection and the second guide surface has a stepped shape comprising a plurality of extraction facets oriented to reflect input light from the light sources, after reflection from the reflective end, through the first guide surface as output light, and intermediate regions between the facets that are arranged to guide light along the waveguide); and reflective light extraction facets arranged to reflect light that is guided within the waveguide in directions in which the light reflected thereby is output from the waveguide (para [0038]- a rear reflector comprising a linear array of reflective facets arranged to reflect light from the light sources, that is transmitted through the plurality of facets of the waveguide, back through the waveguide to exit through the first guide surface; 
Woodgate 114 does not teach a transmissive support substrate; the light emitting diodes of each sub-array being formed on a respective monolithic layer of semiconductor material and arranged to output light rearwardly; an array of optical elements arrayed across the predetermined area, rearwardly of the light emitting diodes, each optical element being aligned with a respective sub-array of light emitting diodes, 
and each optical element comprising a rear layer having a transmissive surface and a reflective surface that is arranged rearwardly of the transmissive surface to receive light from the respective sub-array of light emitting diodes through the transmissive surface; and 
a transmissive material arranged between the transmissive support substrate and the transmissive surfaces of the optical elements, wherein the rear layers, the transmissive material and the transmissive support substrate have matched refractive indices. 
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone in in combination, teaches or fairly suggests each optical element comprising a rear layer having a transmissive surface and a reflective surface that is arranged rearwardly of the transmissive surface to receive light from the respective sub-array of light emitting diodes through the transmissive surface; arranged between the transmissive support substrate and the transmissive surfaces of the optical elements, wherein the rear layers, the transmissive material and the transmissive support substrate have matched refractive indices.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Britt D Hanley/Primary Examiner, Art Unit 2875